Citation Nr: 1222932	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

A Board hearing was held before the undersigned in September 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted a statement requesting that VA treatment records be obtained with a waiver of initial RO consideration of such evidence.  The VA records were subsequently associated with the claims file.  


FINDING OF FACT

The evidence of record supports a diagnosis of PTSD that is related to stressful events the Veteran experienced as an Army medical specialist in Vietnam.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for PTSD given the favorable nature of the Board's decision.

II.  Legal Criteria, Factual Background, and Analysis

This appeal arises out of the Veteran's contention that he currently suffers from PTSD resulting from stressful events he experienced while working as a medical specialist in Vietnam during his active duty service in the Army.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2011).

With regard to the third PTSD criterion, the evidence necessary to establish that the claimed stressor actually occurred varies depending on the type of stressor alleged.  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f)(2) (2011).  

Where the alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).

Throughout the appeal period, the Veteran has alleged that his stressor arose from his work as a medical specialist in Vietnam in the Army.  He has consistently reported that he was subjected to enemy fire while serving in Vietnam, including on his first night with his unit, and that he had to handle dead bodies.

Service records reflect the Veteran served as a medical specialist with the 101st Airborne Division in Vietnam from January 1969 to August 1970.  

The Veteran is competent to report the events that occurred during service.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.159(a)(2) (2011).  His statements regarding the types of events that occurred in service have been consistent throughout the appeal period and are consistent with his duty assignment as a medical specialist in Vietnam.  38 U.S.C.A. § 1154(a) (West 2002).  There is no reason to doubt the credibility of the Veteran's statements about these events.  Regarding the third element of § 3.304(f), credible supporting evidence of the occurrence of a stressor event, the nature of the Veteran's stressors makes it unlikely that specific corroboration would be successful.  Resolving all reasonable doubt in the Veteran's favor, however, the Board concludes that the above noted service records provide credible supporting evidence that his claimed stressors occurred.  Therefore, the third element of § 3.304(f) has been met.  

The key inquiry in this case is whether the Veteran currently has PTSD that is etiologically related to the in-service stressors.

The record contains one medical opinion along with VA treatment records that address this question.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

VA treatment records reflect that the Veteran began seeking mental health treatment with a psychiatrist in November 2006.  The psychiatrist noted the Veteran's reported stressors including loading body bags and getting shot at during ambushes.  The Veteran described getting easily frustrated and losing his temper, sensitivity to sudden noises, trouble trusting people, lack of interest, easy fatigability, and hypervigilance.  According to the Veteran, he tried not to remember Vietnam and to block it out, but it did not help him.  The psychiatrist's impression was that the Veteran had symptoms of chronic and prolonged combat related PTSD in the form of irritability, numbing of emotions, anger, agitation and autonomic hyperactivity associated with mistrust, and difficulty to socialize and make friends easily.  He was given an Axis I diagnosis of PTSD with anxiety and irritability.  This diagnosis was continued by the psychiatrist in subsequent reports.  

The Veteran was seen by a different VA physician for mental health treatment in November 2009.  He reported symptoms of PTSD related to his experiences as a medic in Vietnam including anxiety triggered by trauma-related phenomena, avoidance of trauma-related stimuli, flashbacks, intrusive traumatic memories, exaggerated startle response, isolation/distance from loved ones, nightmares of trauma, emotional numbing and anger control problems.  It was noted that the Veteran had combat exposure as a medic on the ground in Vietnam for 18 months and that he "saw a lot of horrible stuff, treated people who died, and got to people when they were already dead."  The Axis I diagnosis was PTSD.  

The Veteran was afforded a VA initial PTSD examination with a clinical psychologist in July 2007.  The examiner determined that while the Veteran did report some symptoms of PTSD, he did not meet the full DSM-IV criteria for a PTSD diagnosis.

In evaluating these medical opinions, the Board concludes that the evidence is at least in equipoise on the matter of whether the Veteran has PTSD that is etiologically related to the traumatic events the Veteran experienced when working as a medical specialist in Vietnam.  

The Board places substantial probative weight on the VA physicians' reports in November 2006 and November 2009 showing diagnoses of PTSD based on traumatic events the Veteran experienced during his service as a medical specialist in Vietnam.  These opinions are based on an examination of the Veteran and elicitation of his relevant medical history.  The reports also reflect that pertinent facts from the Veteran's medical and service history sufficiently informed the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The Board places less probative weight on the July 2007 VA examination report since the opinion appears to be based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  The examiner wrote that the Veteran did not clearly describe feeling extreme horror, fear or helplessness in response to his stressors.  The Veteran, however, has reported that he did, in fact, experience such feelings.  For example, the examiner noted the Veteran's report that he was changing a light bulb when an ammo dump went off and he was on top of the light pole and felt very exposed at the time.  At the Veteran's hearing, he testified that while in Vietnam lightning struck an antenna near him, which exploded right behind his head.  Board Hearing Tr. at 8.  The soldiers thought they were getting hit by the enemy and were ready to fight; as for the Veteran, he stated that it "scared the heck out of me."  Board Hearing Tr. at 8.  These examples demonstrate that the Veteran did in fact experience fear and feelings of helplessness and exposure during his combat service.  The Veteran's statements regarding his response to the traumatic events he experienced during service are competent.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology).  His statements are also credible.  Therefore, the examiner's findings regarding the Veteran's response to the events that occurred in service are based in part on inaccurate factual premises.  The Board finds that the July 2007 VA examiner's opinion that the Veteran does not have PTSD lacks probative value.

In short, the Board places greater weight of probative value on the VA treatment records diagnosing PTSD as related to traumatic events the Veteran experienced as a medical specialist in Vietnam than it does on the July 2007 VA examiner's opinion.  Thus, the first and second elements of § 3.304(f) have been met and service connection for PTSD, is warranted.  The benefit sought on appeal is granted.  


ORDER

Service connection for PTSD is granted.


____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


